DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: ‘drug sensor detects opiates within a blood stream’ in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AlA),
first paragraph, as failing to comply with the written description requirement. The claim(s)
contains subject matter which was not described in the specification in such a way as to
reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for
pre-AlA the inventor(s), at the time the application was filed, had possession of the claimed
invention. Claim 1 are directed to a drug sensor but Applicant’s specification provides no details concerning what type of sensor. Applicant’s specification provides no details concerning what sensors are capable of providing the necessary functionality or are capable of being used within the claimed invention. There appears to be no details provided about any sensor beyond the generic use of the term ‘sensor’. At best the sensor is described as a cannula but does not have any specific detection or monitoring elements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is unclear exactly what type of drug sensor the applicant is intending to claim. Applicant’s specification provides no description or examples of the type of sensors to be used in the claimed invention. It is thus unclear exactly what sensors are needed to carry out the claimed method. At best the sensor is described as a cannula but does not have any specific detection or monitoring elements.
Claim 1 recites ‘a patient’ multiple times in the claim making it unclear if each recitation refers to the same element or not.
Claim 1 recites ‘a drug’ multiple times in the claim making it unclear if each recitation refers to the same element or not.
Claim 1 recites the limitation "the opiate drug sensor" in Lines 10 and 12-13.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2002/0042065) in view of Ruckh et al. (US Patent No. 9861710) and Guirguis (US 2008/0194041) and Kamath et al. (US 2013/0165756) and Willy et al. (US 2002/0026143).
Regarding claim 1, Han teaches a method of determining a location of a patient that consumes a drug (Abstract) comprising the steps of:
providing a medical device comprising a base substrate (30/28), a drug sensor (60/40) configured to detect a drug within the blood of a patient (Paragraph 0047; Figure 3), and a global positioning system module connected to a wireless network (Paragraphs 0106-0110); and 
Han is silent on the catheter and diaphragm and that the drug sensor specifically detects opiates within a blood stream. 
Kamath teaches a diaphragm (Paragraphs 0378 and 0762), a catheter fluidly coupled to the diaphragm the sensor coupled to a distal end of the catheter (Paragraphs 0353-0357 and 0367), 
Guirguis teaches wherein the drug sensor detects opiates within a blood stream of the patient (Paragraphs 0036 and 0050). It would have been obvious to one of ordinary skill in the art to have modified Han with Guirguis because these are common in the medical arts fluids and analytes to be tested (Paragraphs 0036 and 0050 of Guirguis).
Kamath teaches implanting the medical device into the patient by inserting the catheter into a vein or an artery of the patient (Paragraph 0355) and Han teaches so that the drug sensor is disposed within a blood layer of the patient (Paragraph 0047; Figure 3), Willy teaches wherein the diaphragm is embedded under a skin layer of the patient (Claim 15), and Han and Ruckh teach wherein when the opiate drug sensor detects a consumption of a drug by the patient a location message comprising a location of the medical device is sent to a remote computer over the wireless network (Paragraph 0106-0109 of Han; Column 4, Lines 23-27, Column 24, Lines 13-28 and Column 27, Lines 28-54 of Ruckh).
It would have been obvious to one of ordinary skill in the art to have modified Han with Kamath because it helps to reduce and/or minimize the interaction required to regularly (e.g., continuously) measure the host's glucose concentration (Paragraph 0342 of Kamath).
It would have been obvious to one of ordinary skill in the art to have modified Han with Ruckh because it helps to generate quicker feedback to better treat the patient and avoid further possible issues (Column 27, Line 55-Column 28, Line 3 of Ruckh).
It would have been obvious to one of ordinary skill in the art to have modified Han with Willy because Willy teaches this method as being known in the art (Paragraph 0006 of Willy) and because it helps prevent frequent and repeated piercings which are generally unpleasant experiences for a patient (Paragraph 0004 of Willy).
Regarding claim 2, Han teaches wherein the wireless network is a telecommunications network, (Paragraph 0110) the remote computer is a phone and the location message is displayed on the phone as a text message (Paragraph 0109).
Regarding claim 3, Han is silent on the port and diaphragm. Kamath teaches wherein a port fluidly connects the diaphragm to the catheter (Paragraphs 0378 and 0762). It would have been obvious to one of ordinary skill in the art to have modified Han with Kamath because it helps to reduce and/or minimize the interaction required to regularly (e.g., continuously) measure the host's glucose concentration (Paragraph 0342 of Kamath).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US 2002/0042065) in view of Ruckh et al. (US Patent No. 9861710) and Guirguis (US 2008/0194041) and Kamath et al. (US 2013/0165756) and Willy et al. (US 2002/0026143) as applied to claim 1 above and in further view of Shariati et al. (US 2009/0137887) and Sherman et al. (US 2003/0191147)
Regarding claim 4, Han is silent on the syringe and opiate counteractive drug. Shariati teaches using a syringe for administering medicine (Paragraph 0404) and Sherman teaches an opiate counteractive drug that can be disposed with a syringe (Paragraphs 0173-0175). It would have been obvious to one of ordinary skill in the art to have modified Han with Shariati and Sherman because Shariati teaches using a syringe as being a method known in the art to dispense fluids (Paragraph 0404 of Shariati) and Sherman teaches the opioid counteractive drugs as well as the method of administering as being known in the art (Paragraphs 0173-0175 of Sherman) and helps to prevent overdoses (Paragraph 0004 of Sherman).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK FERNANDES whose telephone number is (571)272-7706. The examiner can normally be reached Monday-Thursday 9AM-3PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JASON SIMS can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK FERNANDES/Primary Examiner, Art Unit 3791